DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final rejection is in response to the amendment filed on 3/15/2021. Claims 1-6 and 12-15 are pending. Claims 1-6 are currently amended. Claims 7-11 are cancelled. Claims 12-15 are new. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-6 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: independent claims recite limitations that are descriptive and do not recite limitations that form a coherent process steps for the method claim or for the implementation in the system claim. For instance, the limitation recite raw network data, a data stream, and derived network data but these are unrelated to the elements recited in the limitations related to the machine learning approach and the state machine-based approach. 
Claims 1-6 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: independent claims recite limitations that are descriptive and do not recite limitations that form a coherent process steps for the method claim or for the implementation in the system claim. For instance, the limitations recite raw network data, a data stream, and derived network data but these are unrelated to the elements recited in the limitations related to the machine learning approach and the state machine-based approach. 
Claim limitations are descriptive and describe different approaches when they must specifically describe process steps in a method claim or process steps implemented in a system claim with well-articulated antecedence basis and these are absent in the current version of the claim. 
Claim limitations recited in the independent claim indicate that BOTH a machine learning approach and a state machine-based approach are implemented for the same set of data. Specification describes this condition in the conjunctive, as evidenced in at least Par.[0074]: “In addition to feeding network data 140 (and/or data derived thereof) to the data pipeline (or data input interface), in a second step according to an exemplary embodiment of the inventive method, the machine intelligence entity 170 is provided with at least a part of the network data 140 (and/or data derived thereof), and a machine learning approach and a state machine-based approach are used to realize anomaly recognitions and/or call flow evaluations and/or root cause analysis in case of detected issues within the telecommunications network.” The Abstract and elsewhere it is described as “wherein at least a machine learning approach and a state machine-based approach are used to realize anomaly recognitions and/or call flow evaluations and/or root cause analysis in case of detected issues within the telecommunications network” and the phrase “at least A and B” is interpreted in the conjunctive. If it must be interpreted as disjunctive, prior art rejection from before would apply. Applicant must make clear their intended meaning in the claims as supported by their disclosure. Applicant must also make clear amendments to the claim where the process steps for deriving data from collected raw data are related to the process steps to which the data are subjected using both machine learning and state machine processes. The current version of the claims in addition to being descriptive and broad, also omits essential steps and relationships between data and the two models and the sequence of implementing these steps. For these reasons, the claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA MUNDUR whose telephone number is (571)272-5383.  The examiner can normally be reached on 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571 272 7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PADMA MUNDUR/Primary Examiner, Art Unit 2441